Citation Nr: 1429323	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from March 1985 to August 1985 and on active duty from February 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his July 2011 VA Form 9, the Veteran requested a Board hearing by live videoconference.  However, he subsequently withdrew his hearing request in a May 2013 letter.

This case was previously before the Board in November 2013 and remanded for additional development.


FINDING OF FACT

A right knee disability is not etiologically related to the Veteran's active service and right knee degenerative joint disease (DJD) was not present within one year of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice was initially sent to the Veteran in a December 2009 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in August 2011 and SSOC in January 2013 and March 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess his right knee disorders.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Considerations

As previously noted, the Board remanded this case for further development in November 2013.  The Board specifically instructed the RO to obtain all VA treatment records dated since November 2009, to include results from a January 26, 2010 VA examination, schedule the Veteran for an examination to determine the extent and severity of his knee disorder, clarify whether there was evidence of DJD in the Veteran's right knee, provide a nexus opinion with regard to the February 2010 diagnosis of patellofemoral syndrome (PFS) of the right knee, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder, a December 2013 Duty to Assist letter was sent to the Veteran informing him that there were no records of a January 26, 2010 VA examination because the Veteran had cancelled the appointment, and the Veteran was afforded a new examination for his knee disorder to clarify whether there was evidence of DJD in the right knee, and to provide a nexus opinion with regard to the diagnosis of PFS in the Veteran's right knee.  Thereafter, the Veteran's claim was readjudicated in a March 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic disabilities, such as DJD, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he is entitled to service connection for a right knee disability.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a March 2014 Compensation and Pension (C&P) Examination, the Veteran was diagnosed with right knee DJD and PFS.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  STRs from April 2003 note complaints knee pain as a result of stepping in a hole and twisting his right knee, and from April 2004, as a result of jumping out of a truck and twisting his right knee.

The Veteran does not satisfy the third threshold element for service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a July 2003 STR, the Veteran stated that he stepped in a hole in mid-March and stated that he injured his knee.  The Veteran reported that he was diagnosed with arthritis but did not have records of this.  

In an October 2005 C&P Examination, the Veteran stated that he hurt his right knee as a result of twisting it in a hole.  X-rays of the Veteran's right knee showed no bony abnormalities and the joint space was well-defined both medially and laterally.  The VA examiner's impression was possible internal derangement of the right knee.

In a February 2008 VAMC Memphis treatment report, it noted that the Veteran had intermittent pain in his right knee and arthritis.  In a February 2010 VAMC Memphis treatment report, it noted that the Veteran had chronic right knee PFS.  

In an April 2010 C&P Examination, the Veteran stated that he injured his right knee catching bags.  X-rays of the right knee showed some mild degenerative changes.  The impression of the VA examiner was mild DJD in the Veteran's right knee.  In an August 2011 C&P Examination clarification opinion, the examiner stated that the most recent x-rays performed in February 2011 showed that the joint space in the Veteran's right knee to be normally maintained without evidence of DJD or degenerative changes.

In November 2013, the Board remanded the Veteran's claim, ordering a new examination of the Veteran's knee and clarification as to whether he had DJD in his right knee.

In a December 2013 VAMC Memphis examination, the Veteran stated that he injured his right knee stepping into a hole.  He reported that he mainly had anterior knee pain with some posterior swelling.  It was noted that x-rays were performed and degenerative or traumatic arthritis was not documented.  The Veteran was diagnosed with chondromalacia in his right knee.

In a March 2014 C&P Examination, the Veteran was diagnosed with both DJD and PFS in his right knee.  The VA examiner opined that:

the Veteran's symptoms, physical exam, and imaging are consistent with patellofemoral syndrome including difficulty with squatting.  [T]here is evidence of degenerative joint disease on imaging although it is quite mild, this is a common finding in the general population and unlikely related to any single traumatic event.  It is less likely than not that his patellofemoral syndrome and degenerative joint disease [are] related to active service as this is a more chronic problem and very common in [the] general population in his age group.

The Board has not overlooked the Veteran's testimony with regard to the severity of his knee disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his current right knee DJD and PFS are related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the March 2014 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Since there is no affirmative evidence of nexus between the Veteran's right knee injuries in service and his current right knee DJD and PFS, and there is evidence against such nexus, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability on a direct basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right knee DJD manifested to a compensable degree within one year of separation from service, nor did the Veteran have continuous symptomatology of DJD since separation from service.  The Veteran separated from service in July 2004.  There was no mention or diagnosis of DJD on the Veteran's October 2005 C&P Examination.  Rather x-rays showed no bony abnormality.  These x-rays are of greater probative weight than the Veteran's assertions regarding arthritis.  The first diagnosis, or treatment for, right knee DJD was not until April 2010, over five years later.  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of DJD since service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

On the basis of the above analysis the preponderance of the evidence is against the claim for service connection for a disability manifested by right knee pain and this claim must be denied.

ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


